DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 7 June 2021 has been accepted and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 29, 31, 33, 36, 37, 44, 46, 47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 5, 1+2, 14, 15, and 20, respectively of U.S. Patent No. 10,658,089. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims, as contrasted below:
Present claims:
US 10,658,089
28. (New) A motion guidance assembly of a collimator device, comprising: at least one flexible plate operably coupled to the collimator device and being deformable during the motion of the collimator device.
1. A motion guidance assembly for guiding the motion of a collimator device, comprising: a first pair of flexible plates connected to the collimator device, wherein the first pair of flexible plates are deformable in a direction perpendicular to an opening of the collimator device, and a deformation of the first pair of flexible plates, based on a driving force, guides the motion of the collimator device.
29. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is deformable in a deformable direction perpendicular to an opening of the collimator device.
7. The motion guidance assembly of claim 1, further comprising a second pair of flexible plates connected to the collimator device, wherein the second pair of flexible plates are deformable in the direction perpendicular to the opening of the collimator device.
31. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is deformable under a driving force.
1. A motion guidance assembly for guiding the motion of a collimator device, comprising: a first pair of flexible plates connected to the collimator device, wherein the first pair of flexible plates are deformable in a direction perpendicular to an opening of the collimator device, and a deformation of the first pair of flexible plates, based on a driving force, guides the motion of the collimator device.
33. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is configured to guide the motion of the collimator device through deformation.
1. A motion guidance assembly for guiding the motion of a collimator device, comprising: a first pair of flexible plates connected to the collimator device, wherein the first pair of flexible plates are deformable in a direction perpendicular to an opening of the collimator device, and a deformation of the first pair of flexible plates, based on a driving force, guides the motion of the collimator device.
36. (New) The motion guidance assembly of claim 28, wherein a first end of each flexible plate of the at least one flexible plate is operably coupled to a first end of the collimator device; and a second end of the each flexible plate is fixed onto a base frame.
5. The motion guidance assembly of claim 1, wherein a first end of each flexible plate of the first pair of flexible plates is connected to a first end of the collimator device; and a second end of each flexible plate of the first pair of flexible plates is fixed onto a base frame.

37. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate includes a first pair of flexible plates, the first pair of flexible plates including a first flexible plate and a second flexible plate, the first flexible plate and the second flexible plate having a same dimension and including a same material.
1. A motion guidance assembly for guiding the motion of a collimator device, comprising: a first pair of flexible plates connected to the collimator device, wherein the first pair of flexible plates are deformable in a direction perpendicular to an opening of the collimator device, and a deformation of the first pair of flexible plates, based on a driving force, guides the motion of the collimator device.
2. The motion guidance assembly of claim 1, wherein the first pair of flexible plates include a first flexible plate and a second flexible plate, the first flexible plate and the second flexible plate having a same dimension and including a same material.
44. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate includes at least one spring steel plate.
14. The motion guidance assembly of claim 1, wherein the first pair of flexible plates include spring steel plates.
46. (New) A collimation assembly, comprising: a shielded box configured to collimate a plurality of radiation rays, the shielded box including one or more openings configured to allow at least a portion of the plurality of radiation rays to pass through; and a movable gate configured to adjust an opening size of at least one of the one or more openings through a movement, the movable gate being operably coupled to at least one flexible plate, the at least one flexible plate being deformable during the movement of the movable gate.
15. A collimation assembly, comprising: a shielded box configured to collimate a plurality of radiation rays, the shielded box including a first opening and a second opening, the first opening being configured to allow a first portion of the plurality of radiation rays to enter the collimation assembly, the second opening being configured to allow a second portion of the plurality of radiation rays to leave the collimation assembly, the first portion of the plurality of radiation rays including the second portion of the plurality of radiation rays; a movable gate configured to adjust an opening size of the second opening, the movable gate being connected to a first pair of flexible plates, a movement of the movable gate being guided by the first pair of flexible plates; and a drive assembly configured to drive the movable gate to move in a direction associated with a deformation of the first pair of flexible plates.
47. (New) A radiation system, comprising: a radiation source configured to emit radiation rays; and a collimation assembly configured to collimate the emitted radiation rays; wherein the collimation assembly includes: a shielded box configured to collimate a plurality of radiation rays, the shielded box including one or more openings configured to allow at least a portion of the plurality of radiation rays to pass through; and a movable gate configured to adjust an opening size of at least one of the one or more openings through a movement, the movable gate being operably coupled to at least one flexible plate, the at least one flexible plate being deformable during the movement of the movable gate.
20. A radiation imaging system, comprising: a radiation source configured to emit radiation rays; a collimation assembly configured to collimate the emitted radiation rays; one or more radiation detectors configured to generate measurement data in response to at least a portion of the emitted radiation rays; a controller configured to control one or more of the radiation source, the collimation assembly and the one or more radiation detectors; and one or more processors configured to generate an image based on the measurement data, wherein the collimation assembly includes: a shielded box configured to collimate a plurality of radiation rays, the shielded box including a first opening and a second opening, the first opening being configured to allow a first portion of the plurality of radiation rays to enter the collimation assembly, the second opening being configured to allow a second portion of the plurality of radiation rays to leave the collimation assembly, the first portion of the plurality of radiation rays including the second portion of the plurality of radiation rays; a movable gate configured to adjust an opening size of the second opening, the movable gate being connected to a first pair of flexible plates, a movement of the movable gate being guided by the first pair of flexible plates; and a drive assembly configured to drive the movable gate to move in a direction associated with a deformation of the first pair of flexible plates.


Claims 28, 29, 30, 31, 32, 33, 36, 37, 43, 44, 45, 46, 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 5, 1, 10, 7, 14+16, 17, 18, 19, and 20, respectively, of U.S. Patent No. 11,031,150. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims as contrasted below:
Present claims
US 11,031,150
28. (New) A motion guidance assembly of a collimator device, comprising: at least one flexible plate operably coupled to the collimator device and being deformable during the motion of the collimator device.
1. A motion guidance assembly for guiding a motion of a collimator device, comprising: a pair of flexible plates operably coupled to the collimator device and configured to guide the motion of the collimator device through deformation.
29. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is deformable in a deformable direction perpendicular to an opening of the collimator device.
2. The motion guidance assembly of claim 1, wherein the pair of flexible plates are deformable in a deformable direction perpendicular to an opening of the collimator device.
30. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is deformable in a deformable direction parallel to a movement direction of the collimator device.
3. The motion guidance assembly of claim 1, wherein the pair of flexible plates are deformable in a deformable direction parallel to a movement direction of the collimator device.
31. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is deformable under a driving force.
4. The motion guidance assembly of claim 1, wherein the pair of flexible plates are deformable under a driving force.
32. (New) The motion guidance assembly of claim 31, wherein a normal of the at least one flexible plate is in a direction that is substantially perpendicular to a direction of the driving force.
5. The motion guidance assembly of claim 4, wherein a normal of the pair of flexible plates is in a direction that is substantially perpendicular to a direction of the driving force.
33. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate is configured to guide the motion of the collimator device through deformation.
1. A motion guidance assembly for guiding a motion of a collimator device, comprising: a pair of flexible plates operably coupled to the collimator device and configured to guide the motion of the collimator device through deformation.
36. (New) The motion guidance assembly of claim 28, wherein a first end of each flexible plate of the at least one flexible plate is operably coupled to a first end of the collimator device; and a second end of the each flexible plate is fixed onto a base frame.
10. The motion guidance assembly of claim 1, wherein a first end of each flexible plate of the pair of flexible plates is operably coupled to a first end of the collimator device; and a second end of each flexible plate of the pair of flexible plates is fixed onto a base frame.
37. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate includes a first pair of flexible plates, the first pair of flexible plates including a first flexible plate and a second flexible plate, the first flexible plate and the second flexible plate having a same dimension and including a same material.
7. The motion guidance assembly of claim 1, wherein the pair of flexible plates include a first flexible plate and a second flexible plate, the first flexible plate and the second flexible plate having a same dimension and including a same material.
43. (New) The motion guidance assembly of claim 41, further comprising a second pair of flexible plates and a fourth pair of flexible plates, the second pair of flexible plates and the fourth pair of flexible plates being deformable, wherein a first end of each flexible plate of the second pair of flexible plates is operably coupled to a second end of the collimator device; a first end of each flexible plate of the fourth pair of flexible plates is fixed onto the base frame; and a second end of each flexible plate of the second pair of flexible plates and a second end of each flexible plate of the fourth pair of flexible plates are operably coupled to a second connecting piece.
14. The motion guidance assembly of claim 1, further comprising a third pair of flexible plates, the third pair of flexible plates being deformable, wherein a first end of each flexible plate of the pair of flexible plates is operably coupled to a first end of the collimator device; a first end of each flexible plate of the third pair of flexible plates is fixed onto a base frame; and a second end of each flexible plate of the pair of flexible plates and a second end of each flexible plate of the third pair of flexible plates are operably coupled through a first connecting piece.
16. The motion guidance assembly of claim 14, further comprising a second pair of flexible plates and a fourth pair of flexible plates, the second pair of flexible plates and the fourth pair of flexible plates being deformable, wherein a first end of each flexible plate of the second pair of flexible plates is operably coupled to a second end of the collimator device; a first end of each flexible plate of the fourth pair of flexible plates is fixed onto the base frame; and a second end of each flexible plate of the second pair of flexible plates and a second end of each flexible plate of the fourth pair of flexible plates are operably coupled to a second connecting piece.
44. (New) The motion guidance assembly of claim 28, wherein the at least one flexible plate includes at least one spring steel plate.
17. The motion guidance assembly of claim 1, wherein the pair of flexible plates include spring steel plates.
45. (New) The motion guidance assembly of claim 28, wherein the collimator device includes at least one of an adjustable gate or an adjustable filter.
18. The motion guidance assembly of claim 1, wherein the collimator device includes at least one of an adjustable gate or an adjustable filter.
46. (New) A collimation assembly, comprising: a shielded box configured to collimate a plurality of radiation rays, the shielded box including one or more openings configured to allow at least a portion of the plurality of radiation rays to pass through; and a movable gate configured to adjust an opening size of at least one of the one or more openings through a movement, the movable gate being operably coupled to at least one flexible plate, the at least one flexible plate being deformable during the movement of the movable gate.
19. A collimation assembly, comprising: a shielded box configured to collimate a plurality of radiation rays, the shielded box including one or more openings configured to allow at least a portion of the plurality of radiation rays to pass through; and a movable gate configured to adjust an opening size of at least one of the one or more openings through a movement, the movable gate being operably coupled to a pair of flexible plates, the pair of flexible plates being configured to guide the movement of the movable gate through deformation.
47. (New) A radiation system, comprising: a radiation source configured to emit radiation rays; and a collimation assembly configured to collimate the emitted radiation rays; wherein the collimation assembly includes: a shielded box configured to collimate a plurality of radiation rays, the shielded box including one or more openings configured to allow at least a portion of the plurality of radiation rays to pass through; and a movable gate configured to adjust an opening size of at least one of the one or more openings through a movement, the movable gate being operably coupled to at least one flexible plate, the at least one flexible plate being deformable during the movement of the movable gate.
20. A radiation system, comprising: a radiation source configured to emit radiation rays; and a collimation assembly configured to collimate the emitted radiation rays; wherein the collimation assembly includes: a shielded box configured to collimate a plurality of radiation rays, the shielded box including one or more openings configured to allow at least a portion of the plurality of radiation rays to pass through; and a movable gate configured to adjust an opening size of at least one of the one or more openings through a movement, the movable gate being operably coupled to a pair of flexible plates, the pair of flexible plates being configured to guide the movement of the movable gate through deformation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnsen (US 2009/0001295 A1, cited by Applicant).
With respect to claim 28, Johnsen discloses a motion guidance assembly of a collimator device (movement of flexible leaf elements 304 within guide 308 provides movement of elements outside of the guide to produce aperture shape in 110), comprising at least one flexible plate (multiple flexible leaf elements 304 within guide forms a plate-shaped structure) operable coupled to the collimator (leaf elements outside of the guide 308 surrounding aperture 110) and being deformable during motion of the collimator device (par. [0035]).
With respect to claims 29 and 30, Johnsen discloses flexible plates (multiple leaf elements 304 within guide 308) which are deformable in a deformable direction perpendicular to an opening of the collimator device (collimator including aperture 110, wherein plate-shaped elements deform in a direction perpendicular to the aperture, sides of guide are turned upward as shown in Fig. 3; or sides of guide 308 are parallel to aperture as shown in Fig. 1).
With respect to claim 31, Johnsen discloses drivers that provide a driving force to deform the flexible plates (306, par. [0036]).
With respect to 32, Johnsen discloses a normal of the flexible plate (horizontal shown in Fig. 3) is substantially perpendicular to a direction of the driving force (downward vertically from 306, Fig. 3).
With respect to claim 33, Johnsen discloses the claimed device wherein the at least one flexible plate (plate-shaped structure formed by multiple leaf elements 304) is configured to guide the motion of the collimator device through deformation (as individual leaf elements deform when driven through guide 306, the aperture changes shape).
With respect to claim 35, Johnsen discloses that the size of the flexible plate is determined based at least in part on a travel range of the collimator device (size range of aperture opening 110 defines how long individual leaf elements 304 must be in order to provide full range of motion for the aperture).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen.
With respect to claim 37, Johnsen discloses a pair of flexible plates (leaf elements 304 in left side and right side guides 308 forming two opposing plate-shaped elements made from the same material (brass, par. [008]).
While Johnsen does not specify that the opposing plate-shaped elements are the same size, Johnsen does illustrate at least similarly sized elements (on either side of Fig. 3). It would have been obvious to one having ordinary skill in the art when the invention was made to provide leaf elements that are the same size to provide the same and even range of motion for each side of the moving aperture. Further, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 38, Johnsen discloses a connector operable coupled to a first end of the collimator device (306, connected to computer-controlled means, par. [0036]) being configured to transmit a driving force to the collimator device to drive the motion of the collimator device (par. [0036]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 41, this claim recites “a third pair of flexible plates”, but there is no antecedent for a second pair of flexible plates in claim 37 from which this claim depends.
Allowable Subject Matter
Claims 34, 36, 39, 40-47 are objected to as being dependent upon a rejected base claim and/or subject to a Double Patenting rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome any other relevant rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 34, the cited prior art does not appear to specify that the flexible plate is further configured to assist an acceleration or deceleration of the motion of the collimator device through deformation.
With respect to claim 36, the cited prior art does not appear to specify that the flexible plate includes a first end operably coupled to a first end of the collimator device and a second end fixed onto a base frame.
With respect to claims 39, and 41-43, the cited prior art does not disclose or reasonably suggest the claimed second and third pair of flexible plates.
With respect to claims 44 and 45, the cited prior art does not disclose the claimed spring steel plate, adjustable gate or adjustable filter.
With respect to claims 46 and 47, the cited prior art does not specify the claimed shielded box and movable gate, configured and functioning as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	26 October 2022